           Case 1:18-vv-01053-UNJ Document 47 Filed 02/26/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1053V
                                         UNPUBLISHED


    SUSAN CAVALLARO,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: January 23, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.


                                DECISION AWARDING DAMAGES1

      On July 28, 2018, Susan Cavallaro filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a should injury related to vaccine
administration (SIRVA) in her right shoulder from an influenza (“flu”) vaccine
administered on October 11, 2017. Petition at 1, 7. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On August 9, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for right shoulder bursitis, which was caused-in-fact by the flu
vaccination administered to Petitioner on October 11, 2017. Ruling on Entitlement at 2.
On January 23, 2020, Respondent filed a proffer on award of compensation (“Proffer”)

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-01053-UNJ Document 47 Filed 02/26/20 Page 2 of 4



indicating Petitioner should be awarded $159,601.32. Proffer at 1. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $159,601.32 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-01053-UNJ Document 47 Filed 02/26/20 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
SUSAN CAVALLARO,                           )
                                           )
                                           )  No. 18-1053V
                  Petitioner,              )  Chief Special Master Corcoran
                                           )  ECF
v.                                         )
                                           )
 SECRETARY OF HEALTH AND                   )
 HUMAN SERVICES,                           )
                                           )
                  Respondent.              )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine-Related Items:

       On August 9, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On August 9, 2019, the Court issued a Ruling

on Entitlement, finding petitioner entitled to vaccine compensation for a right shoulder bursitis,

which was caused-in-fact by a flu vaccination administered to petitioner on October 11, 2017.

       Respondent proffers that, based on the evidence of record, petitioner, Susan Cavallaro,

should be awarded $159,601.32, which amount represents $1,782.20 in compensation for lost

earnings, $150,000.00 for actual and projected pain and suffering, and $7,819.12 for past

unreimbursable expenses. 1 This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




1
 This amount reflects that any award for projected pain and suffering has been reduced to net
present value. See 42 U.S.C. § 300aa-15(f)(4)(A).
                                                 1
          Case 1:18-vv-01053-UNJ Document 47 Filed 02/26/20 Page 4 of 4



II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 2

       A. A lump sum payment of $159,601.32 in the form of a check payable to petitioner,

       Susan Cavallaro. This amount accounts for all elements of compensation under 42

       U.S.C. § 300aa-15(a) to which petitioner would be entitled.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /S/GLENN A. MACLEOD
                                                     GLENN A. MACLEOD
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
       Dated: January 23, 2020                       Tel: (202) 616-4122


2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                 2
